DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gartner (US 9,534,504).
Regarding independent claim 1: Gartner teaches a buoyant aerial vehicle system comprising:
a balloon (fig. 4: 12) configured to store a gas (c. 4, ℓ. 11-13); 
at least one ballonet (16) configured to selectively receive and discharge a gas to adjust an altitude of the balloon (c. 4, ℓ. 26-56); and 
an energy regeneration assembly (20) including: 
a turbine (impeller 50) coupled to an outlet (at 48) of the at least one ballonet (fig. 9 in view of fig. 4), such that gas released by the at least one ballonet activates the turbine (c. 5, ℓ. 67—c. 6, ℓ. 3; c. 18, ℓ. 44-52: the impeller 50 operates in reverse to act as a turbine, recapturing energy from the air exiting the ballonet); and 
an electric motor (68) operably coupled to the turbine (see fig. 9), wherein the electric motor is configured to convert mechanical energy received from the turbine into electrical energy (c. 18, ℓ. 44-52: “the same electronics used to drive the motor 68 may also be designed to recapture energy”) and convey the electrical energy to a battery (battery 326: c. 14, ℓ. 19-21).
	Gartner discloses a battery 326 which supplies power to the components of the balloon and which may be charged by solar panels (c. 14, ℓ. 19-28) and further discloses an electric motor 68, the electronics of which may convert energy from the rotating impeller 50 into electrical energy (c. 18, ℓ. 44-52). It is considered that this teaching of the motor is sufficient to consider it to be configured to convey electrical energy to a battery, since the motor is configured to generate electricity and no further structural modification to a motor is necessary to configure it to convey energy to a battery. 
If this is not the case however, in the alternative, Gartner does not explicitly state that the recaptured energy is used to charge the battery. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the motor of Gartner to supply the recaptured energy to the battery, since the battery is already disclosed to be capable of being charged 
Regarding claim 2: Gartner provides the buoyant aerial vehicle system according to claim 1, wherein the turbine includes:
a rotatable wheel (fig. 9: top of impeller 50); and 
an axle (fig. 9: from 68) non-rotatably coupled to the wheel and extending through the electric motor (see fig. 9).
Regarding claim 5: Gartner provides the buoyant aerial vehicle system according to claim 2, wherein the turbine has a plurality of vanes extending radially outward from the wheel (fig. 9: impeller 50 shown having vanes), the plurality of vanes being configured to rotate about a longitudinal axis defined by the axle (see fig. 9) upon gas releasing from the at least one ballonet (c. 5, ℓ. 67—c. 6, ℓ. 3; c. 18, ℓ. 44-52: the impeller 50 operates in reverse to act as a turbine, recapturing energy from the air exiting the ballonet).
Regarding claim 6: Gartner provides the buoyant aerial vehicle system according to claim 1, further comprising a controller (312) configured to direct the electrical energy to a battery (the controller is configured to direct the electrical energy of the balloon system; c. 18, ℓ. 17-21, and as such is considered to be configured to direct the electrical energy to the battery 326).
If this is not the case however, in the alternative, Gartner does not explicitly state that the controller directs the recaptured energy to charge the battery. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the controller of Gartner to supply the recaptured energy to the battery, since the battery is already disclosed to be capable of being charged and for the purpose of providing additional power to the balloon, to maintain operations for a longer period of time.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartner.
Regarding claims 3 and 4: Gartner provides the buoyant aerial vehicle system according to claim 2, but is silent to the electric motor including a magnetic rotor or electrical stator. However, the examiner takes Official Notice that electric motors are known to have a magnetic rotor non-rotatably coupled to the axle, such that a rotation of the wheel results in a rotation of the magnetic rotor and an electrical stator disposed about the magnetic rotor, the magnetic rotor configured to rotate within and relative to the electrical stator. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the electric motor of Gartner with a magnetic rotor coupled to the axle and an electrical stator disposed about the magnetic rotor for the purpose of rotating the driveshaft using an electromagnetic motor.

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gartner in view of Krackhardt et al. (WO 2014/195070 A1: references to the text are to the appended translation).
Regarding claim 7: Gartner provides the buoyant aerial vehicle system according to claim 1. Gartner fails to disclose a separate compressor and turbine, instead allowing the impeller 50 to operate in reverse as the turbine. Krackhardt teaches an energy regeneration assembly (100) including: a turbine (500) which may be driven by fluid (¶ 15); a compressor (400) for supplying compressed gas (¶ 14); and an electric motor (200) operably coupled to the turbine and configured to power the compressor abstract), wherein the electric motor is configured to convert mechanical energy received from the turbine into electrical energy (abstract, ¶ 21).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the energy regeneration assembly of Gartner with a separate turbine and compressor such as taught by Krackhardt for the purpose of configuring each of the turbine and 
Regarding claim 8: Gartner, as modified, provides the buoyant aerial vehicle system according to claim 7, wherein the compressor is operably coupled to the electric motor (by being coupled to the same driveshaft).
Regarding claim 9: Gartner, as modified, provides the buoyant aerial vehicle system according to claim 8, wherein the compressor is powered by the electric motor (Krackhardt ¶ 13, ¶ 39).
Regarding claim 10: Gartner, as modified, provides the buoyant aerial vehicle system according to claim 8, wherein the turbine includes:
a rotatable wheel (Krackhardt fig. 1: 500a); and 
an axle (Krackhardt 300) extending through the electric motor, the wheel being non-rotatably coupled to a first end of the axle and the compressor being non-rotatably coupled to a second end of the axle (see Krackhardt fig. 1).
Regarding claims 11 and 12: Gartner provides the buoyant aerial vehicle system according to claim 10, but is silent to the electric motor including a magnetic rotor or electrical stator. However, the examiner takes Official Notice that electric motors are known to have a magnetic rotor non-rotatably coupled to the axle, such that a rotation of the wheel results in a rotation of the magnetic rotor and an electrical stator disposed about the magnetic rotor, the magnetic rotor configured to rotate within and relative to the electrical stator. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the electric motor of Gartner with a magnetic rotor coupled to the axle and an electrical stator disposed about the magnetic rotor for the purpose of rotating the driveshaft using an electromagnetic motor.
Regarding independent claim 13: Gartner teaches a buoyant aerial vehicle system comprising:
a balloon (fig. 4: 12) configured to store a gas (c. 4, ℓ. 11-13); 
(14) coupled to the balloon; 
at least one ballonet (16) configured to selectively receive and discharge a gas to adjust an altitude of the payload (c. 4, ℓ. 26-56); and 
an energy regeneration assembly (20) including: 
a turbine (50) in fluid communication with a passageway (at 48) of the at least one ballonet, such that gas released by the at least one ballonet activates the turbine (c. 5, ℓ. 67—c. 6, ℓ. 3; c. 18, ℓ. 44-52: the impeller 50 operates in reverse to act as a turbine, recapturing energy from the air exiting the ballonet); 
a compressor (50) in fluid communication with the passageway of the at least one ballonet for supplying compressed gas to the at least one ballonet (c. 18, ℓ. 17-43); and 
an electric motor (68) operably coupled to the turbine and configured to power the compressor (see fig. 9), wherein the electric motor is configured to convert mechanical energy received from the turbine into electrical energy (c. 18, ℓ. 44-52) and convey the electrical energy to a battery (battery 326: c. 14, ℓ. 19-21).
While Gartner discloses a battery which may be recharged (c. 14, ℓ. 19-28), Gartner does not explicitly state that the electric motor conveys the recaptured energy to the battery. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the controller of Gartner to supply the recaptured energy to the battery, since the battery is already disclosed to be capable of being charged and for the purpose of providing additional power to the balloon, to maintain operations for a longer period of time. 
Gartner fails to disclose separate compressor and turbine, instead allowing the impeller 50 to operate in reverse as the turbine. Krackhardt teaches an energy regeneration assembly (100) including: a turbine (500) which may be driven by fluid (¶ 15); a compressor (400) for supplying compressed gas (¶ 14); and an electric motor (200) operably coupled to the turbine and configured to power the abstract), wherein the electric motor is configured to convert mechanical energy received from the turbine into electrical energy (abstract, ¶ 21).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the energy regeneration assembly of Gartner with a separate turbine and compressor such as taught by Krackhardt for the purpose of configuring each of the turbine and compressor optimally for their respective purposes of regenerating energy from airflow and compressing air without forcing a single element to perform both functions.
Regarding claim 14: Gartner, as modified, provides the buoyant aerial vehicle system according to claim 13, wherein the turbine includes:
a rotatable wheel (Krackhardt fig. 1: 500a); and 
an axle (Krackhardt 300) extending through the electric motor, the wheel being non-rotatably coupled to a first end of the axle and the compressor being non-rotatably coupled to a second end of the axle (see Krackhardt fig. 1).
Regarding claims 15 and 16: Gartner, as modified, provides the buoyant aerial vehicle system according to claim 14, but is silent to the electric motor including a magnetic rotor or electrical stator. However, the examiner takes Official Notice that electric motors are known to have a magnetic rotor non-rotatably coupled to the axle, such that a rotation of the wheel results in a rotation of the magnetic rotor and an electrical stator disposed about the magnetic rotor, the magnetic rotor configured to rotate within and relative to the electrical stator. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the electric motor of Gartner with a magnetic rotor coupled to the axle and an electrical stator disposed about the magnetic rotor for the purpose of rotating the driveshaft using an electromagnetic motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Voss (US 2006/0000945), del Valle Bravo et al. (US 7,478,629) and Sinclair et al. (US 9,951,753) teach balloons having turbines which harvest energy from air exiting the ballonet. Huscher et al. (US 2017/0292524) teaches an electric motor having a magnetic rotor and electrical stator and being coupled to a compressor and turbine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380.  The examiner can normally be reached on Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Richard R. Green/Primary Examiner, Art Unit 3647